Citation Nr: 1618316	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disorder, to include squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and sebaceous cyst.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matter was subsequently transferred to the Regional Office in Salt Lake City, Utah.

The Board acknowledges that the issues of entitlement to service connection for arthritis, left knee, and a sleep disorder have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  A single back cyst manifested in service and persisted until 2011 when it was excised.  

2.  Squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and epidermoid cyst, besides the single back cyst excised in 2011, are not shown to be related to the Veteran's active military service, including his exposure to aircraft fumes/exhaust. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a single back cyst, status post excision, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for a skin disorder, including squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and epidermoid cyst, other than the one back cyst, status post excision, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 516 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for a skin disorder.  The Veteran has variously asserted that his current skin disorders are related to his exposure to herbicides or aircraft fumes/exhaust during service. 

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's most recent VA examination resulted in diagnoses of squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and epidermoid cysts.  The Board notes the cover page of the examination report refers to the cysts as sebaceous, while the VA examiner called them epidermoid.  This is a difference in 

form not substance.  See Dorland's Illustrated Medical Dictionary at 459-460 (32nd ed. 2012).  
In March 2013, the Veteran testified before the Board that only one sebaceous cyst on his back developed during active duty service, and further noted that this cyst was excised sometime in 2011.  As to additional cyst and other diagnosed skin disorder the Veteran asserts they developed after service but are nevertheless related to service.   

The Veteran has alleged two possible incidents in service that he believes caused his skin disorders, exposure to herbicide, namely Agent Orange, and aircraft fumes/exhaust.  In regards to the herbicide exposure, a November 2007 statement by the Veteran suggests he was exposed to herbicide in Vietnam; however, 
the Veteran's DD Form 214 does not document any foreign service.  In a 
statement dated in June 2011, the Veteran also asserted that exposure 
occurred during his active duty in Guam.  A review of VA public health 
resources indicates Agent Orange and other herbicides used in Vietnam were 
tested or stored elsewhere, including many military bases in the United States.  However, information provided by the Department of Defense on herbicide
 testing and storage in the U.S., which would include the U.S. territory of 
Guam, shows no herbicide use or storage of herbicides in Guam from June 
1971 through May 1975, the Veteran's period of active duty service.  
U.S. Depart. Veterans Affairs, Public Health, Herbicide Tests and Storage in the U.S., http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp.  Outside of his own assertion that he was exposed to herbicide in Guam, the Veteran has submitted no evidence suggesting herbicide was used or stored in Guam during his period of active duty service.  Because the most probative evidence of record indicates that there was no Agent Orange, or any other tactical herbicide, used by the U.S. military in Guam while the Veteran served there, the Board finds that the weight of the evidence is against a finding the Veteran was exposed to an herbicide agent during active service. 

Turning to the Veteran's assertion he was exposed to aircraft fumes/exhaust during service, in March 2015, he has suggested flight deck logs from Pease Air Force 

Base in New Hampshire during the period from October 1971 to March 1972 be obtained as they would corroborate his assertion of in-service exposure to such.  The Board finds it is not necessary to obtain these records as the Veteran's statements are competent evidence that he was exposed to aircraft fumes/exhaust during service.  Furthermore, the Veteran's military occupational specialty (MOS) being listed as Air Operations Specialist on his DD Form 214.  

A review of the Veteran service treatment records shows the Veteran had a left wrist cyst at the time of enlistment that resolved prior to discharge.  The May 1971 enlistment Report of Medical Examination indicates a normal clinical evaluation of the skin.  Nevertheless, on a contemporaneous Report of Medical History the Veteran indicated he had or had in the past a tumor, growth, cyst, or cancer.  On the same report, in the section provided for a medical examiner to comment, a cyst of the left wrist was noted.  On a Report of Medical History completed in February 1975 as part of the Veteran separation from service he again noted he had or had in the past a tumor, growth, cyst, or cancer, with cyst being specifically circled.  In the section provided for a medical examiner to comment it was noted "[c]yst refers to growth on left wrist noted in 1968, resolved spontaneously with on recurrence, no comp, no seq."  The Report of Medical Examination completed by the medical examiner at the same time indicated a normal clinical evaluation for the skin and in the notes section also indicated that cyst refers to the previously noted left wrist cyst that had resolved.  Besides this the service treatment records show no treatment or complaint for a cyst.  

The Veteran has made numerous assertions as to the unreliability of the service treatment records suggesting they are incomplete, inaccurate, and doctored by VA employees.  As to the possible incomplete nature of the service treatment records, the Veteran says there should be records of treatment for a cyst on his back while he was in service.  However, the medical examiner that performed the Veteran's separation examination made no mention of a back cyst, even though the examiner specifically commented on the existence of a cyst in response to the Veteran marking he had or had in the past a cyst.   

The Veteran has also suggested because his separation Report of Medical Examination indicates a separation date that is off by a year and one day the VA has likely mixed his records up with another Veteran with the same name.  However, this is not the case as the other personal information in the Report of Medical Examination is correct suggesting the incorrect separation date is simply a typographical error.  

Additionally, the Veteran alleges that VA had intentionally doctored the May 1971 Report of Medical History.  These documents show that in response to the question have you now or have you ever had tumor, growth, cyst, or cancer no was initially marked then crossed out and yes marked.  However, the physician's summary section of the same document indicates a cyst of the left wrist suggesting the notation of yes was marked at the time the report was completed not years later.  

In light of this, the Board finds the evidence of record is against a finding that there are outstanding service treatment records showing a back cyst, that the Veteran's records have been mixed up with another Veteran of the same name, or that VA intentionally falsified the records.  

Nevertheless, a cyst is associated with symptoms capable of lay observation.  Accordingly, the Veteran's statements are competent evidence as to his observation that a cyst developed on his back and persistent in the same place since service until being excised in 2011.  See Caluza v. Brown, 7 Vet. App. 498 (finding where determinative issue does not require medical expertise, lay evidence may suffice by itself); Falzone v. Brown, 8 Vet.App. 398, 406 (1995); see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (indicating lay evidence is competent to establish features or symptoms of injury or illness).  

The Board is charged with the duty to assess the credibility and weight given to competent evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The evidence weighing the most against finding the Veteran's assertion credible is the February 1975 Report of Medical History and Report of Medical Examination both noting a resolved cyst of the left wrist but making no mention of a cyst of the back.  

Also, the Veteran testified to seeking treatment for his back cyst at the VA Medical Center in Salt Lake City, Utah immediately after service, however, record of such treatment during 1975 could not be located.  Weighing in favor of finding the Veteran's assertion credible are June 1980 medical treatment records indicating that when seeking treatment for a back cyst in 1980, well before the Veteran ever filed a claim for service connection, the Veteran stated the cyst had it onset in 1975.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, a Report of Medical Examination, completed in May 1981, as part of the Veteran enlistment in the Air National Guard, shows the Veteran noted a back cyst that had developed in 1975.  In light of this evidence, the record can be said to be in equipoise as to the existence of cyst on the Veteran's back during active duty service.  Therefore, the Veteran will be afforded the benefit of the doubt that he had a cyst of the back during active duty service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Turning to whether this in-service back cyst is the same as the Veteran had excised in 2011, a July 2014 VA examiner determined the Veteran's cysts were "less likely than not" incurred in or caused by active duty service.  However, as noted, the development and persistence of a back cyst is capable of lay observation.  It is not clear that the examiner considered the Veteran's observations as to the post-excisional cyst.  In this case, the Veteran asserts he had one cyst of the back that developed in service and persisted until excision in 2011.  

While the Veteran has not demonstrated the requisite medical expertise needed to link his cyst to in-service exposure to aircraft fumes because the cyst is capable of lay observation the Veteran's assertion nevertheless establishes incurrence coincident with service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (determining lay persons not competent to diagnose cancer).  Thus, the probative evidence of record shows a single back cyst was incurred in service

As to the Veteran other cysts, including other back cysts, as well as squamous cell carcinoma, basal cell carcinoma, and actinic keratosis the Veteran has not claimed that these conditions existed in service.  He claims they developed post-active duty service but are nevertheless caused by or the result of service.  Specifically, suggesting they are the result of exposure to aircraft fumes/exhaust.  

In response to a Board remand, the Veteran was provided with a VA examination in July 2014.  Following review of the claims file and a physical examination of the Veteran, the VA examiner concluded squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and epidermoid cysts "were less likely than not" incurred in or caused by active duty service.  In support of this conclusion the examiner noted aircraft exhaust is not "an accepted epigenesis for these conditions."  Also, the examiner considered the lack of treatment for skin lesions or cysts during service.  

The Board acknowledges the Veteran's own statements that his skin disorders are the result of in-service exposure to aircraft fumes/exhaust; however, his statements are not competent evidence sufficient to establish service connection.  He has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a medical opinion as to this specific issue.  The possible etiological relationship between carcinoma, actinic keratosis, or epidermoid cysts and aircraft fumes/exhaust it is beyond the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (determining lay statements are not competent evidence to diagnose cancer).

Accordingly, service connection for a skin disorder is not warranted.  The most probative evidence does not show that the Veteran's squamous cell carcinoma, basal cell carcinoma, actinic keratosis, or epidermoid cysts, other than the back cyst excised in 2011, are related to service, to include as due to in-service exposure to aircraft fumes/exhaust.  Therefore, the preponderance of the evidence is against finding a nexus between any skin disorder, other than the back cyst excised in 2011, and active duty service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for these disorders, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a single back cyst, status post excision, is granted.

Service connection for a skin disorder, to include squamous cell carcinoma, basal cell carcinoma, actinic keratosis, and sebaceous cyst, other than the back cyst, status post excision, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


